      Case 2:15-cr-00289-ILRL-DMD Document 601 Filed 11/20/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   NO. 15-289

ANDRE DOMINICK, LISA VACCARELLA,                         SECTION: “B”(3)
AND DEBRA BECNEL
                              ORDER

       Considering the Government’s Motion to Consider Proceedings

in Absentia (Rec. Doc. 583), Defendant Andre Dominick’s Response

in Opposition (Rec. Doc. 585), Defendant Andre Dominick’s November

13,    2018    Sealed    Response     in   Opposition,     Defendant    Lisa

Vaccarella’s Response in Opposition (Rec. Doc. 587), Defendant

Debra Becnel’s Response (Rec. Doc. 586), the Government’s Reply

(Rec. Doc. 589), and Oral Argument held on November 14, 2018,

       IT IS ORDERED that the motion to proceed in absentia is DENIED

for reasons stated orally in Court on November 14, 2018;

       IT IS FURTHER ORDERED that, upon request of all defendants,

the Court declares a MISTRIAL. This case will be reset for a jury

trial in the near future. Counsel shall be prepared for a jury

trial in this matter no later than the end of February 2019. See

18 U.S.C.S. § 3161 (h)(1)(A);

       IT IS FURTHER ORDERED that once Defendant Andre Dominick is

placed in a federal facility as stated in Rec. Doc. 594, a report

shall be issued by the facility within 30 days of Defendant

Dominick’s arrival. After the report is received by the Court and



                                       1
   Case 2:15-cr-00289-ILRL-DMD Document 601 Filed 11/20/18 Page 2 of 2



distributed to all pertinent counsel, Counsel for Dominick and the

Government shall file their respective responses to that report

within 7 days after receipt. Thereafter, a status conference with

those counsel shall be conducted before the undersigned;

     IT FURTHER ORDERED that Defendant Vaccarella and Defendant

Becnel are   released   on   their   same   bond   and   pretrial   release

conditions; Defendant Dominick’s pretrial release was revoked in

a prior order, with reasons;

     IT IS FURTHER ORDERED that all trial subpoenas shall remain

in effect up to and through the new trial dates. Counsel shall

notify all served witnesses with a copy of this Order.

     New Orleans, Louisiana, this 20th day of November, 2018.




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     2
